—Appeal from an order of Family Court, Erie County (Rosa, J.), entered April 10, 2002, which terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly granted the petition seeking termination of respondent’s parental rights. Petitioner met its burden of estabhshing by clear and convincing evidence that respondent is presently and for the foreseeable future unable to provide proper and adequate care for his children by reason of mental illness or mental retardation (see Social Services Law § 384-b [4] [c]; [6] [a], [b]; Matter of Dylan K, 269 AD2d 826 [2000], lv denied 95 NY2d 766 [2000]; Matter of Casey J., 251 AD2d 1002 [1998]). Contrary to respondent’s contention, petitioner was not required to establish that it made reasonable or diligent efforts to strengthen and encourage the parental relationship where, as here, the termination of parental rights is sought based on mental illness or mental retardation (see Matter of Harry K., 270 AD2d 928 [2000]). Present — Pigott, Jr., P.J., Pine, Hurlbutt, Burns and Lawton, JJ.